Order entered September 18, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00925-CV

   HMS HOLDINGS CORP., HEALTH MANAGEMENT SYSTEMS, INC., AND HMS
            BUSINESS SERVICES, INC., Appellants/Cross-Appellees

                                              V.

  PUBLIC CONSULTING GROUP, INC., JAMES GAMBINO, AND JASON RAMOS,
                      Appellees/Cross-Appellants

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-09047

                                          ORDER
       We GRANT James Gambino and Jason Ramos’s September 15, 2015 motion for

extension of time to file cross-appellants’ brief and ORDER their brief be filed no later than

September 22, 2015. We further GRANT Public Consulting Group, Inc.’s September 15, 2015

amended partially unopposed motion to extend deadlines and ORDER Public Consulting to file

a combined appellee and cross-appellant’s brief no later than September 28, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE